Citation Nr: 0509995	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  05-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than April 10, 
2002 for entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for schizophrenic reaction.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948.

In a July 1954 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for schizophrenic 
reaction.  The veteran was sent letter dated July 9, 1954 
informing him of that decision and of his appeal rights.  He 
did not appeal.

In April 2002, the veteran through his accredited 
representative indicated that he wished to reopen his claim 
of entitlement to service connection for a "nervous 
condition".  The subsequent procedural history of this case 
will be set out below.  

In March 2005, a motion to advance this case on the Board's 
docket was granted due to the veteran's advancing age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2004).

The earlier effective date claim

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin which granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 10 percent disability rating, effective April 10, 
2002.  The veteran submitted a notice of disagreement with 
that decision in March 2003.  A statement of the case was 
issued by the RO in November 2004.  The veteran's appeal 
concerning the effective date of service connection of his 
PTSD was perfected by the timely submission of a substantive 
appeal (VA Form 9) in January 2005.

Remanded issue

In the December 2002 decision which forms the basis of this 
appeal, the RO, in addition to granting service connection 
for PTSD, declined to reopen the previously-denied claim of 
entitlement to service connection for schizophrenic reaction.  
In the above-mentioned March 2003 notice of disagreement, the 
veteran's representative referred to new and material 
evidence that "reopened the claim for compensation . . . ."   
The Board construes the March 2003 notice of disagreement to 
encompass both the matter of the assignment of an earlier 
effective date for service connection for PTSD and also as to 
the RO's December 2002 decision which declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for schizophrenic reaction.  A statement of the 
case has not been issued by the RO in regards to the second 
issue.
  
The issue of whether new and material evidence has been 
received which is sufficient to reopen a previously denied 
claim of entitlement to service connection for schizophrenic 
reaction will be further addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

The veteran's March 2003 notice of disagreement also 
indicated his dissatisfaction in regards to the 10 percent 
disability rating initially assigned for PTSD.  The veteran 
indicated that a 50 percent disability rating was warranted.  
In an October 2003 rating decision, the assigned disability 
rating for the service-connected PTSD was increased to a 50 
percent.  

In general, a claim for increased rating is considered a 
claim for the maximum rating available under the VA Rating 
Schedule for the disability in question.  See AB v. Brown, 6 
Vet. App. 35 (1993) [a claimant is presumed to be seeking 
highest schedular rating].  In this case, however, the 
veteran's notice of disagreement specifically limited his 
appeal to a request for a 50 percent disability rating.  
Moreover, the veteran's substantive appeal did not refer to 
the matter of an increased disability rating for his PTSD.  
In fact, on his December 2003 substantive appeal, the veteran 
marked the box limiting the issues which wished to appeal and 
wrote "effective date for nervous condition."

Under these circumstances, the veteran has not perfected an 
appeal as to the matter of entitlement to an increased rating 
for PTSD.  See 38 C.F.R. §§ 20.200, 20.202 (2004).

In a November 2004 rating decision, the RO granted service 
connection for residuals of laceration of the right lower 
extremity with status post tendon repair, residual second, 
third and fourth hammertoes and residual first 
metatarsophalangeal bunion with callus and assigned a 20 
percent disability rating.  The RO also granted service 
connection for compression fracture D7-8 and assigned a 10 
percent disability rating.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Accordingly, 
those matters are not within the jurisdiction of the Board 
and will be discussed no further herein.


FINDING OF FACT

A claim for service connection for a "nervous condition" 
was received on April 10, 2002.  In a December 2002 decision, 
the RO granted service connection for PTSD, assigning an 
effective date of April 10, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 10, 
2002 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an effective date earlier than April 10, 
2002 for entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran seeks an earlier effective date for the grant of 
service connection for PTSD.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Application 
of pertinent provisions of the law and regulations will 
determine the outcome.  

In this case, as explained below, the outcome hinges on the 
application of the law to evidence which is already in the 
file.  No amount of additional evidentiary development would 
change the outcome of this case; therefore no VCAA notice is 
necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; he indicated in his January 
2005 substantive appeal that he did not want a Board hearing, 
and he has not requested a hearing before the RO.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

As noted above, the veteran served on active duty from 
November 1945 to November 1948.  His service medical records 
were pertinently negative.  
He was awarded the Air Medal for assisting passengers to 
escape from an aircraft that crashed on take-off at Guam, 
Marianas Islands.

In October 1950, the veteran filed a claim for service 
connection for headaches,  which he described as beginning 
after the aircraft accident.  In a January 1951 rating 
decision, the veteran was denied service connection for 
headaches.  

In February 1954, the veteran submitted a request for 
administrative and adjudicative action, indicating that he 
had previously experienced a catatonic type of schizophrenic 
reaction.  The same month, the RO prepared a memorandum 
rating decision which denied entitlement under the provisions 
of "PL 239, 82nd Congress."  

[Public Law 239 has since been codified at 38 U.S.C.A. § 
1702, which provides, in pertinent part, that VA treatment 
may be provided to any veteran of World War II who developed 
an active psychosis within two years after discharge or 
release from active service, but before July 26, 1949, shall 
be deemed to have incurred such disability during active 
service.  Thus, veterans of a period of war who develop an 
active psychosis within two years after discharge are 
eligible for treatment of the psychosis, but are not eligible 
for compensation payments as the statutory provisions 
regarding compensation for psychoses require that the 
disability must have become manifest to a degree of 
10 percent or more within one year from the date of 
separation.  See 38 U.S.C.A. § 1702 (West 2002).]  

In a decision dated in July 1954, the RO denied service 
connection for a catatonic type of schizophrenic reaction and 
persistent headaches.  The veteran was sent a letter dated 
July 9, 1954 which advised him of his appeal rights.  He did 
not appeal.

The RO continued to deny benefits under PL 239 in a November 
1954 rating decision.  The veteran was sent a letter dated 
December 6, 1954 advising him of this and of his appeal 
rights.  He did not appeal. 

On April 10, 2002, the veteran's representative submitted a 
statement saying that the veteran's wished to reopen his 
claim for a "nervous condition".  A VA psychiatric 
examination was completed in October 2002.  The examiner 
diagnosed PTSD due to the in-service plane crash.  The 
examiner, although noting "psychiatric symptoms other than 
his symptoms of post-traumatic stress disorder", further 
stated that "it is unclear if there is an underlying 
psychotic process".    

In a December 2002 rating decision, the RO denied reopening 
the veteran's claim of entitlement to service connection for 
a schizophrenic reaction, stating that new and material 
evidence had not been submitted.  The RO granted service 
connection for PTSD effective April 10, 2002, the date the 
veteran filed his claim.  The veteran subsequently perfected 
an appeal as to the effective date for the award of service 
connection for PTSD.

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of April 10, 
2002 is the earliest effective date assignable for service 
connection for PTSD as a matter of law.

As discussed above, on April 10, 2002 the veteran requested 
that his previously-denied claim of entitlement to service 
connection for schizophrenic reaction be reopened.  The RO 
liberally construed the veteran's April 10, 2002 
correspondence also to be a claim for entitlement to service 
connection for PTSD based on the evidence he submitted.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant] see 
also 38 C.F.R. 
§ 3.1(p) (2004).  Service connection was awarded for PTSD, 
and April 10, 2002 was established as the effective date 
therefor.  

The record reflects that there are no communications from the 
veteran to VA prior to April 10, 2002  that can be construed 
to be a claim for service connection for PTSD prior to April 
10, 2002.  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992) [the Board must look at all communications that 
can be interpreted as a claim, formal or informal, for VA 
benefits].  In the absence of an earlier claim for service 
connection for PTSD, entitlement to an effective date earlier 
than April 10, 2002 for the grant of service connection for 
PTSD is precluded.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

The veteran, although not disputing that he did not file a 
specific claim for PTSD in the past, contends that the 
effective date of service connection for PTSD should be the 
date the veteran first filed his claim of entitlement to 
service connection for a "nervous condition" in March 1954.  
In essence, the veteran contends that the original claim for 
"a nervous condition" (diagnosed at the time as 
schizophrenic reaction) in 1954 was ultimately granted by the 
RO in 2002 in the form of service connection for PTSD, and 
that service connection for PTSD should go back to 1954.  
Entitlement to service connection for PTSD was not claimed by 
the veteran at that time.  Indeed, PTSD was not added to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
III) until 1980, and PTSD was not added to the VA Schedule 
for Rating Disabilities (Diagnostic Code 9411) until April 
11, 1980.  
See VAOPGCPREC 26-97.  

Thus, the veteran contends that there is only one claim which 
dates back to 1954; the RO found that there are two claims, 
one dating to 1954 for schizophrenic reaction (which has been 
denied) and the other dating only to 2002 for PTSD (which has 
been granted).  For reasons which are stated immediately 
below, the Board believes that the RO is correct as a matter 
of law.

The Court has specifically held that a claim for service 
connection for PTSD is a new and different claim than a claim 
for a nervous condition.  See Patton v. West, 12 Vet. App. 
272 (1999) [the Court held that the Board correctly reviewed 
the appellant's PTSD claim as an original claim, and not a 
claim to reopen a prior denial of service connection for a 
nervous condition]; see also Samuels v. West, 11 Vet. App. 
433 (1998) [a request to reopen a nervous disorder claim and 
a claim for PTSD are not the same claim].

Moreover, the United States Court of Appeals for the Federal 
Circuit has taken exactly the same position as the Board and 
the Court.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) [a claim based on the diagnosis 
of a new mental disorder constitutes a new claim when the new 
disorder had not been diagnosed and considered at the time of 
the prior decision].  

In short, based on the judicial precedent cited by the Board 
immediately above, the 1954 claim cannot be considered to be 
a claim for PTSD.  Therefore, an effective date for the award 
of service connection for PTSD cannot be based on that claim.    
See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law 
and not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law].  The initial 
claim of entitlement to service connection for PTSD, which 
was ultimately granted, was filed on April 10, 2002.  April 
10, 2002 was therefore correctly assigned as the effective 
date.  See 38 C.F.R. § 3.400 (2004).  The appeal is therefore 
denied as to this issue.  

Additional comment

Although the veteran's contentions are somewhat unclear, he 
appears to contend that he filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for schizophrenic reaction in July 1955 via a form entitled 
"Wisconsin Veterans Medical Service Agency, Request for 
Authority for Treatment", which included a medical nexus 
statement from Dr. B.H.R. which indicated that the veteran's 
diagnosed schizophrenic reaction was at least in past due to 
the veteran's military service, in particular the air crash.  
The veteran characterized such statement as "new and 
material evidence"; that "a new claim was not required" 
and that "VA was required to re-consider my claim".  See 
the veteran's VA Form 9, which was filed in January 2005.

The veteran's contentions clearly apply to the second issue, 
whether new and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for schizophrenic reaction which was denied in 
1954.  For reasons stated above, these comments cannot apply 
to the PTSD claim, which did not exist until 2002.

The new and material issue is being remanded for reasons 
described below.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted as 
to that issue, or as to any downstream issue arising 
therefrom, such as the effective date to be assigned if 
service connection for schizophrenic reaction is ultimately 
granted.

ORDER

Entitlement to an effective date earlier than April 10, 2002 
for the grant of service connection for PTSD is denied.


REMAND

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for schizophrenic reaction.

As discussed in the Board's decision above, the schizophrenic 
reaction claim is for a disability that is separate and 
distinct from the PTSD claim, which was granted in the 
December 2002 RO rating decision.  In the same rating 
decision the RO denied that there was new and material 
evidence sufficient to reopen the veteran's previously denied 
claim of entitlement to service connection for schizophrenic 
reaction, paranoid type.  In March 2003, the veteran through 
his representative furnished argument to the effect that the 
statement from Dr. B.H.R. which was  submitted in July 1955 
constituted new and material evidence which served to reopen 
the claim for service connection for schizophrenic reaction 
that had been denied in July 1954. 

In the opinion of the Board, the March 2003 correspondence 
constitutes a notice of disagreement as to the RO's decision 
not to reopen the previously denied claim of entitlement to 
service connection for schizophrenic reaction.  See 38 C.F.R. 
§ 20.201 (2004); see also EF, supra.  The representative 
indeed employed the phrase "reopened the claim for 
compensation." 

The record does not reflect that a SOC has been issued by the 
RO with respect to the issue of whether new and material 
evidence has been submitted which is sufficient to reopen a 
previously denied claim of entitlement to service connection 
for schizophrenic reaction.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that, in these circumstances, 
where a notice of disagreement is filed but an SOC has not 
been issued, the Board must remand the claim to the Veterans 
Benefits Administration (VBA) so that an SOC may be issued.

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

VBA should issue a SOC pertaining to the 
issue of whether new and material 
evidence has been submitted which is 
sufficient to reopen a previously denied 
claim of entitlement to service 
connection for schizophrenic reaction, 
paranoid type; formerly rated as 
schizophrenic reaction, catatonic type, 
and persistent headaches, temporary, and 
in connection therewith provide the 
veteran with appropriate notice of 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


